IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RUTH ANN DIDONATO, ADMINISTRATRIX : No. 62 MAL 2021
OF THE ESTATE OF J.D.             :
                                  :
                                  : Petition for Allowance of Appeal
           v.                     : from the Order of the Superior Court
                                  :
                                  :
SKI SHAWNEE, INC.,BLAIR ACADEMY   :
AND JOHN PADDEN                   :
                                  :
                                  :
PETITION OF: BLAIR ACADEMY AND    :
JOHN PADDEN                       :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.